IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0206
                              Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUAN CARLOS ASTELLO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Kossuth County, Don E. Courtney,

Judge.



      The defendant appeals his sentences for kidnapping in the first degree

and murder in the second degree. AFFIRMED.



      Jack B. Bjornstad of Jack Bjornstad Law Office, Okoboji, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

      In 1998, Juan Carlos Astello was convicted of kidnapping in the first

degree, in violation of Iowa Code sections 710.1 and 710.2 (1997), and murder in

the second degree, in violation of Iowa Code sections 7078.1 and 707.3. He was

sentenced to life without the possibility of parole for the former offense and fifty

years’ incarceration with an eighty-five-percent mandatory minimum for the

second offense, said sentences to be served concurrent to each other. At the

time of the offenses, Astello was under eighteen years of age. In 2015, Astello

was afforded an individualized sentencing hearing pursuant to the supreme

court’s recently created juvenile sentencing scheme. See State v. Louisell, 865
N.W.2d 590 (Iowa 2015); State v. Seats, 865 N.W.2d 545 (Iowa 2015); State v.

Lyle, 854 N.W.2d 378 (Iowa 2014); State v. Null, 836 N.W.2d 41 (Iowa 2013);

State v. Pearson, 836 N.W.2d 88 (Iowa 2013); State v. Ragland, 836 N.W.2d 107

(Iowa 2013). Following the sentencing hearing, the district court imposed the

minimum sentences available under existing case law, ordering the defendant be

immediately eligible for parole for each of the convictions. Astello raises several

challenges to his sentences.

      Astello first contends his sentences should be declared illegal under article

I, section 17 of the Iowa Constitution. He does not explain what the alternative

sentences should be if his request for relief were granted. We decline to hold the

sentences are illegal. Astello has received all of the relief available under the

supreme court’s juvenile sentencing scheme. See Bonilla v. State, 791 N.W.2d
697, 702 (Iowa 2010) (holding sentence of life without parole for non-homicide

offense was unconstitutional as applied to juvenile offender and ordering the
                                          3

defendant immediately be eligible for parole); see also State v. Sweet, ___

N.W.2d ___, ___, 2016 WL 3023726, at *29 (Iowa 2016) (adopting “a categorical

rule that juvenile offenders may not be sentenced to life without the possibility of

parole under article I, section 17 of the Iowa Constitution”).       Further, “[a]s a

general rule, the task of materially altering substantive or procedural rights is best

left to the General Assembly or the Supreme Court of Iowa.” Spencer v. Philipp,

No. 13-1887, 2014 WL 4230223, at *2 (Iowa Ct. App. Aug. 27, 2014). We

decline to extend the supreme court’s juvenile sentencing scheme any further.

       Astello also challenges the implementation of his sentence. Specifically,

Astello contends he will not be given a “meaningful opportunity” for release

because the board of parole, more likely than not, will not grant him early

release. We cannot speculate as to what the board of parole may or may not do

at some future date. In addition, the supreme court implicitly has rejected this

argument:

       Even if the judge sentences the juvenile to life in prison with parole,
       it does not mean the parole board will release the juvenile from
       prison. Once the court sentences a juvenile to life in prison with the
       possibility of parole, the decision to release the juvenile is up to the
       parole board. If the parole board does not find the juvenile is a
       candidate for release, the juvenile may well end up serving his or
       her entire life in prison.

Seats, 865 N.W.2d at 557. See Sweet, 2016 WL 3023726, at *29 (“Nothing in

this opinion, of course, suggests that a juvenile offender is entitled to parole. The

State is not required to make such a guarantee, and those who over time show

irredeemable corruption will no doubt spend their lives in prison.”). Even if the

supreme court had not previously rejected this argument, we would still decline to
                                        4


grant the requested relief. Creating new rights is the province of the supreme

court. See Spencer, 2014 WL 4230223, at *2.

      Finally, Astello challenges the sentencing proceeding, contending the

sentencing hearing was defective primarily due to the district court’s failure to

consider certain sentencing factors.    We agree the sentencing hearing was

defective. We nonetheless decline to grant Astello’s request for relief. He has

received all of the sentencing relief available under existing case law. Further,

although the supreme court only recently created the list of sentencing factors to

be applied at sentencing and resentencing of juvenile offenders, see Seats, 865
N.W.2d at 555-57, the supreme court has now concluded that the sentencing

factors it recently created are without value and cannot be applied in “any

principled way.” Sweet, 2016 WL 3023726, at *26. The error was harmless

under the circumstances. See State v. Matlock, 304 N.W.2d 226, 228 (Iowa

1981) (holding district court that failed to state its reasons for imposition of

sentence on the record did not commit reversible error when the defendant

received the least severe sentence authorized by law).

      AFFIRMED.